DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Gmeiner et al. (US Pub. No. 2018/0344130 A1).
As to claim 1, AAPA teaches a multicore fiber light transfer system comprising: a) a multicore fiber having a proximal end and a distal end and at least three optical cores having a common cladding (Fig. 1A), the multicore fiber transferring light from the proximal end to the distal end and collecting light from a target at the distal end and transferring the collected light to the proximal end (Fig. 1A, ¶ [0005], [0021]-[0023] of Applicant’s specification).
AAPA is silent about distal optics that is 3D printed near the distal end of the multicore fiber, the distal optics comprising a first element having a surface that is aligned to one core of the multicore fiber with a first shape such that the first element projects the light transferred from the proximal end in a first desired direction with a first desired beam shape and having a second element comprising a surface that is aligned to another core of the multicore fiber with a second shape such that the second element collects light from a desired location on the target.  
However, in the same field or endeavor, Gmeiner teaches distal optics (#802 in Fig. 6 and in ¶ [0095]) that is 3D printed (¶ [0099]) near the distal end of a fiber, the distal optics comprising a first element having a surface that is aligned to one core of fiber with a first shape such that the first element projects the light transferred from the proximal end in a first desired direction with a first desired beam shape and having a second element comprising a surface that is aligned to another core of the fiber with a second shape such that the second element collects light from a desired location on the target (Optics and alignment shown in Fig. 6A, see also Fig. 8A-11).  
Examiner notes that the method step of 3D printing does not appear to provide additional patentable weight to the claimed structure and is merely a product by process limitation.
Gmeiner teaches the use of optics aligned with different parts of a fiber assembly in order to control illumination light as well as captured light using a single probe (¶ [0095]).
It would have been obvious to one of ordinary skill in the art to utilize the optics of Gmeiner aligned on the light transfer system of AAPA in order to effectively control input and captured light in the multicore fiber device.
As to claim 2, Gmeiner teaches the first element and the second element are 3D printed using the same material (monolithic structure reference throughout, see at least ¶ [0013]). See also Fig. 11 where the reflective surface can be made only from total internal reflection (no additional material) or a reflective coating (additional material).
Examiner notes that the method step of 3D printing does not appear to provide additional patentable weight to the claimed structure and is merely a product by process limitation.
The motivation to combine is the same as in claim 1.
As to claim 3, Gmeiner teaches the first element and the second element are 3D printed using two different materials (See Fig. 11 where the reflective surface can be made only from total internal reflection (no additional material) or a reflective coating (additional material).  
Examiner notes that the method step of 3D printing does not appear to provide additional patentable weight to the claimed structure and is merely a product by process limitation.
The motivation to combine is the same as in claim 1.
As to claim 4, Gmeiner teaches a bulk optic element positioned between the multicore fiber and at least one of the first and second element (for instance #834, #836 or #838 in Fig. 9 and 10).  
The motivation to combine is the same as in claim 1.
As to claim 5, AAPA teaches each of the at least three optical cores having the common cladding comprises a single mode core (¶ [0022]).  
The motivation to combine is the same as in claim 1.
As to claim 6, Gmeiner teaches the second element further comprises a coating that at least partially covers a flat surface (at least #1142 in Fig. 11 and in ¶ [0112]).
The motivation to combine is the same as in claim 1.
As to claim 7, Gmeiner teaches the distal end face of the fiber is oriented perpendicular to the central axis of the multicore fiber (Fig. 6).  
The motivation to combine is the same as in claim 1.
As to claim 8, Gmeiner teaches the distal end face of the fiber is oriented off a perpendicular to the central axis of the multicore fiber (Fig. 11 or 12).  
The motivation to combine is the same as in claim 1.
As to claim 9, Gmeiner teaches a distance between the position of the first element and the second element is less than 100 microns (¶ [0024]).  
The motivation to combine is the same as in claim 1.
As to claim 10, Gmeiner teaches the first element comprises a curved surface that is aligned to one core of the fiber (Fig. 6). 
The motivation to combine is the same as in claim 1.
As to claims 11 and 12, Gmeiner teaches the distal optics is 3D printed near the distal end of the fiber (Fig. 6).  
The motivation to combine is the same as in claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While the Applicant’s arguments are moot, Examiner notes that the arguments do highlight that “multicore fiber” is well known in the art. In addition, Applicant’s specification is clear that Figs. 1A and 1B are “known” in ¶ [0005] and [0021]. Fig. 1A and 1B are also marked with “PRIOR ART.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875